Exhibit 10.3

 

AMENDMENT TO SEVERANCE AGREEMENT

 

This Amendment to Severance Agreement (“Agreement”), which is effective as of
the date executed by both parties (the “Effective Date”), is by and between
[Name]  (“Executive”), and [his/her] employer, Qwest Services Corporation, its
parent, subsidiaries, successors or affiliates (“Company”):

 

WHEREAS, Executive may be considered to be a “specified employee” under
Section 409A of the Internal Revenue Code (“Section 409A”) and Company and
Executive wish to amend the Severance Agreement entered into between Executive
and Company on [date] (“Severance Agreement”), as set forth below in order to
comply with Section 409A. Company and Executive also agree to amend certain
other provisions as set forth herein.

 

Therefore, the Severance Agreement is amended as set forth herein.   All other
terms and conditions of the Severance Agreement are unchanged by this Amendment
and remain in full force and effect, including but not limited to the
requirement that Executive execute the Waiver and Release Agreement (attached to
his or her Severance Agreement as Attachment A) as a condition of receiving
severance benefits.  Executive and Company agree that sufficient consideration
has been provided to support this Amendment.

 

The Severance Agreement is amended as follows:

 

1.               Paragraph 3(a), entitled “Termination for Cause” is amended in
its entirety and shall be replaced with:

 

a.                                       Termination for Cause.  The Company
may, in its sole discretion, immediately terminate this Agreement and
Executive’s employment for Cause by giving notice to Executive.  If Executive’s
employment is terminated for Cause pursuant to this paragraph 3.a., Executive
shall not be entitled to any severance payment or any other post-employment
obligation provided under this Agreement.  Any one or more of the following
events shall, for purposes of this Agreement, constitute Cause:

 

(1)                                  Commission of an act deemed by the Company
in its sole discretion to be an act of dishonesty, fraud, misrepresentation or
other act of moral turpitude that would reflect negatively upon Qwest or
compromise the effective performance of Executive’s duties;

 

(2)                                  Unlawful conduct resulting that would
reflect negatively upon Qwest or compromise the effective performance of
Executive’s duties, as determined by the Company in its sole discretion;

 

(3)                                  Conviction of (or pleading nolo contendere
to) any felony or a misdemeanor involving moral turpitude;

 

--------------------------------------------------------------------------------


 

(4)                                  Continued failure to substantially perform
Executive’s duties to the satisfaction of the Chief Executive Officer (other
than such failure resulting from Executive’s incapacity due to physical or
mental illness) after the Chief Executive Officer delivers written notice to
Executive specifically identifying the manner in which Executive has failed to
substantially perform his or her duties and Executive has been afforded a
reasonable opportunity to substantially perform his or her duties; or

 

(5)                                  A willful violation of the Qwest Code of
Conduct or other Qwest policies that would reflect negatively upon Qwest or
compromise the effective performance of Executive’s duties as determined by the
Company in its sole discretion.

 

For two years following a Change in Control, a termination for Cause shall
require the approval of the Board of Directors.

 

2.                                       A new paragraph 23 is added as follows:

 

23.                               COMPLIANCE WITH SECTION 409A OF THE CODE. 
Notwithstanding any other provision of this Agreement, in the event that any
payment or the provision of any benefit provided under this Agreement
constitutes a “deferred compensation plan” within the meaning of Section 409A of
the Code and any related guidance or regulations (including proposed
regulations) (collectively “Section 409A”), the following provisions shall
apply:

 

a.                                       Separation from Service.  No payment or
provision of benefits shall be made upon a “termination of employment” unless
such termination of employment also constitutes a “separation from service”
under Section 409A (“Separation from Service”).

 

b.                                       6-Month Delay.  If Executive is a
“specified employee” within the meaning of Section 409A, then the payment or
provision of benefits shall be made as set forth below; provided, however, no
such payment or provision shall be made before the date that is six months after
Executive’s Separation from Service (or, if earlier, the date of Executive’s
death) (the “6-Month Delay”).  The determination of whether Executive is a
“specified employee” shall be made in accordance with Section 409A using an
identification date of December 31. 

 

(1)                                 Payment of Cash Benefits.  Any cash payment
hereunder to Executive, including, but not limited to the Standard Severance
Amount, shall be paid according to the following provisions:

 

--------------------------------------------------------------------------------


 

(A)                               the Standard Severance Amount shall be paid
out as follows:

 

(i)                              a lump sum payment equal to one-third of the
Standard Severance Amount will be paid as soon as administratively practicable
following the 6-Month Delay;

 

(ii)                          the remainder of the Standard Severance Amount
will be paid, in substantially equal installments, through the Company’s regular
management payroll processes for 12 months beginning on the first regular
payroll period following the payroll period in which the payment under paragraph
23(b)(1)(A)(i) is made; and

 

(iii)                      if, at the end of the 12-month period following
termination, Executive has not breached or threatened to breach any part of this
Agreement, Executive also will receive a lump-sum payment equal to one and one
half times Executive’s highest annual target bonus in effect during the 12
months preceding the termination of Executive’s employment, minus any applicable
or legally-required withholdings.

 

(B)                               Any other 409A arrangement which provide cash
benefits that are payable before the 6-Month Delay shall be paid as follows:

 

(i)                              a lump sum payment equal to one-third of the
total cash benefit will be paid as soon as administratively feasible following
the Six-Month Delay; and

 

(ii)                          the remainder of the total cash benefit will be
paid, in equal installments, through the Company’s regular management payroll
processes for 12 months beginning on the first regular payroll period the
payroll period in which the payment under paragraph 23(b)(1)(B)(i) is made.

 

(2)                                 Payment of Noncash Benefits.  The payment
for any noncash benefits, including, but not limited to, any applicable premium
payments related to such noncash

 

2

--------------------------------------------------------------------------------


 

benefits, shall be made by Executive during the 6-Month Delay, and Executive
shall be reimbursed by the Company for such payments as soon as administratively
practicable following the expiration of the Six Month Delay.  Executive shall be
solely liable for all timely payments and elections as may be necessary to
retain such noncash benefits, and the Company shall not be liable to Executive,
any dependent and/or qualified beneficiary for any loss of any kind, including
the loss of noncash benefits relating to Executive’s failure to timely make any
payments or elections as required under the applicable benefit plan or this
paragraph 23.  By signing this Agreement, Executive acknowledges this provision
and the ramifications, including the potential loss of benefits, of the failure
to comply with this provision.

 

c.                                       Modification.  The payment or provision
of benefits under any other arrangement under this Agreement that is subject to
Section 409A may be modified or amended in order to comply with Section 409A.

 

 

 

QWEST SERVICES CORP.:

 

 

 

 

By:

 

 

 

Richard C. Notebaert

Date

 

 

Chief Executive Officer

 

 

 

Executive:

 

 

 

 

By:

 

 

 

Date

 

2

--------------------------------------------------------------------------------